DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 and 18-22 in the reply filed on 07/26/2021 is acknowledged.  The traversal is on the ground(s) that the International Examiner did not find a lack of unity of invention.  This is not found persuasive because the cited prior art reference in the restriction requirement mailed on 06/10/2021 does not render the claimed technical feature special under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okabayashi et al. (U.S. Pat. No. 4,591,575).
Regarding claim 1, Okabayashi et al. teaches a crystalline metal oxide containing a Group II metal oxide, titanium oxide and silicon dioxide as main components and having main peaks at 26.7o and 20.9o using Cu-Kα X-ray diffraction. (Abstract). The crystalline metal oxide is in the form of generally spherical particles (Fig. 3). The crystalline material comprises 0.2 to 10 mol% of the Group II metal oxide and titanium oxide (col. 2, lines 64-67) with the silica being in the form of alpha-quartz. (col. 7, lines 11-61). 
Okabayashi et al. further teaches that the crystal structure may be varied by the process parameters such as relative amounts of each of the starting materials and calcination temperature and time (see col.5, lines 1-14, col 6., lines 3-11, col. 6, line 64- col. 7, line 10) and would therefore be optimizable to obtain the desired degree of crystallinity for the metal oxide material include quartz content.

Claims 1, 6-8 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang et al. (U.S. App. Pub. No. 2015/0284254).
Regardings claims 1 and 7, Jiang et al. teaches a method and apparatus for making crystalline silica by reacting a colloidal silica sol and organic base. (Absract). The crystalline silica content has an impurity amount of to less than 100 ppm (par. [0011]) and a crystalline silica such as quartz content of 99.999% or greater. (par. [0033], [0044] and Example 4.). The crystalline silica particles are described as spherical and mono-disperse. The colloidal silica particles may have diameters of 5 nm to 25 microns (par. [0043]) and would be expected to be the size of the crystalline particles due to the fact that the process disclosed in Jiang et al. causes no aggregation of the particles. (par. [0070]).
Regarding claims 6, Jiang et al. teaches the content of impurities including metallic aluminum in an amount of 700 ppm or less. (par. [0044]).
Regarding claim 8, Jiang et al. does not specifically teach the circularity of the silica particles but is concerned with producing uniform, spherical particles (par. [0070]) that overcome issues with low particle sphericity known from the prior art (par. [0068]). It would therefore have been obvious to one of ordinary skill in the art to optimize the reaction conditions to have sphericity of the particles as high as possible for ease of handling and dispersing in solvents or resins in fields of electronic devices, paints, ceramics and the like. (par. [0004]).
Regarding claims 21-22, Jiang et al. teaches using the silica particles in paints and semiconductor applications. (par. [0004]).

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Higuchi et al. (Journal of the Ceramic Society of Japan, Vol. 105, No. 5, 1997, pp. 385-390). (cited in IDS filed on 10/22/2019).
Regarding claims 1-4, Higuchi et al. teaches making crystalline spherical particles by sintering in the presence of a crystallization agent such as Li2O, Na2O, K2O, Rb2O and Cs2O in amounts of 0.5 to 7% mass. (Abstract and Fig. 1). As seen in Fig. 2, the selection of the particular alkali or alkaline earth crystallization agent and temperature allows for control of the type of silica crystal obtained including quartz at around 750o to 950oC using Li2O.
Regarding claim 7, the size of the particles are generally in the 1 to 100 micron range as shown in Fig. 9.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Higuchi et al. (Journal of the Ceramic Society of Japan, Vol. 105, No. 5, 1997, pp. 385-390). (cited in IDS filed on 10/22/2019) in view of Mukai et al. (JP 2006-306691) (cited in IDS filed on 10/22/2019).
Higuchi et al. is relied upon as described in the rejection of claim 1, above.
Higuchi et al. does not specifically teach the use of Ca.
Mukai et al. teaches a method of forming crystalline silica by taking amorphous silicon oxide particles and mixing them with a crystallization promoter material including alkali or alkaline earth containing salts and hydroxides. (Abstract, par.[0008] and [0026]).
It would have been obvious to one of ordinary skill in the art to use a calcium crystallization promoted in Higuchi et al. which would result in an amount of calcium being present in the crystalline silica.
One of ordinary skill in the art would have found it obvious to use a calcium containing crystallization promoter since it is disclosed in Mukai et al. that such a material is useful for forming crystalline silica, especially quartz, using a sintering process as disclosed in Higuchi et al.

Claims 1-2, 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lazarev et al. (U.S. Pat. No. 4,529,430).
Regarding claims 1 and 16, Lazarev et al. teaches a method of producing fine crystalline alpha quartz by a hydrothermal process in the presence of a crystallization promoter. (Abstract). The crystalline silica has a content of 77% quartz and 23% cristobalite. (see Example 1). The quartz is in the form of particles having diameters of 0.08 to 0.8 mm. (col. 3, lines 12-22). The 
Regarding 2, Lazarev et al. teaches that the particles comprise Na2O in an amount of 0.4% by weight (Example 1).
Regarding claims 6 and 18, the crystalline silica particles comprise aluminum in an amount of 0.5x10-4 by weight which overlaps with the presently claimed range. (Example 1).

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        08/14/2021